Citation Nr: 1113730	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for the residuals of a left ankle sprain.  

2.  Whether new and material evidence has been received to reopen service connection for bilateral knee arthritis.  

3.  Whether new and material evidence has been received to reopen service connection for a neck disorder.  

4.  Whether new and material evidence has been received to reopen service connection for joint pain of the elbows, wrists, shoulder, and knuckles.  

5.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to eligibility for VA outpatient dental treatment.  

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to service connection for a skin disorder.  

9.  Entitlement to an increased (compensable) rating for sinusitis.  

10.  Entitlement to special monthly compensation (SMC) on account of the need for the aid and attendance of another, or being housebound.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), his spouse, and brother-in-law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1981, and from May 1987 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran has claimed service connection for a dental disability.  At the Board personal hearing before the undersigned, he clarified the issue to that of eligibility for VA outpatient dental treatment.  The Board has rephrased the issue accordingly.  

By rating decision dated in July 2009, the RO denied service connection for diabetes mellitus and a skin disorder.  The Veteran, in correspondence dated in October 2009, evidenced disagreement with these denials.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for a left ankle sprain; neck disability; joint pain of the elbows, wrists, shoulder, and knuckles; and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for bilateral knee arthritis was last denied by the RO in an October 2004 rating action on the basis that knee arthritis was not manifested during service or within one year thereafter.  The Veteran was notified of this action and of his appellate rights, but did not to file a timely appeal.  

2.  Since the October 2004 decision denying service connection for bilateral knee arthritis, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Service connection for the residuals of a left ankle sprain was last denied by the RO in an October 2004 rating action on the basis that there was no current demonstration of a left ankle disability.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the October 2004 decision denying service connection for a left ankle disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  Service connection for a cervical spine (neck) disability was last denied by the RO in an October 2004 rating action on the basis that there was no current demonstration of a left ankle disability.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

6.  Since the October 2004 decision denying service connection for a cervical spine disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

7.  Service connection for joint pain of the elbows, wrists, shoulder, and knuckles was last denied by the RO in an October 2004 rating action on the basis that there was no current demonstration of these disabilities.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

8.  Since the October 2004 decision denying joint pain of the elbows, wrists, shoulder, and knuckles, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

9.  The Veteran has been found to be totally disabled by reason of individual unemployability due to service connected disabilities (TDIU).  

10.  For the entire rating period, the Veteran's sinusitis have caused headaches and pain six times per month of 14 days duration, without crusting or drainage or the need for antibiotic or other medication.  

11.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; he has no single disability rated at 100 percent; and he is neither bedridden nor housebound.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the October 2004 decision of the RO that denied service connection for bilateral knee arthritis is not new and material; thus, service connection for this disability is not reopened, and the October 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The additional evidence received subsequent to the October 2004 decision of the RO that denied service connection for the residuals of a left ankle sprain is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The additional evidence received subsequent to the October 2004 decision of the RO that denied service connection for a cervical spine disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  The additional evidence received subsequent to the October 2004 decision of the RO that denied service connection for joint pain of the elbows, wrists, shoulder and knuckles is new and material; thus, service connection for these disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The Veteran is eligible for VA outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).  

6.  The criteria for a rating of 10 percent for sinusitis have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6513 (2010).  

7.  The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), (s), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  June 2006, December 2006, March 2007, and December 2007 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  These letters and additional May 2006 and April 2010 letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in May and December 2007.  These examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.  Accordingly, the Board will address the claims.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

It is noted that the Veteran is claiming service connection for various disabilities, including a contention that they are the result of his service in the Persian Gulf during 1991.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2010). In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. §3.317(d)(2).  

New and Material Evidence Claims

Service connection for the residuals of a left ankle sprain and a bilateral knee disability was previously denied by the RO in an April 1993 rating decision.  Service connection for a cervical spine (neck) disability was previously denied in a September 1995 RO rating decision.  Service connection for joint pain of the elbows, knees, wrists, shoulder, knuckles, and left ankle was denied by the RO in a June 1997 rating decision.  All of these claims were again addressed and denied by the RO in an October 2004 rating decision.  With the exception of the Veteran's bilateral knee disabilities, the basis for all of these denies was the claimed disabilities were not demonstrated in the record.  Regarding the knee disabilities, the basis for the denial was that minimal hypertrophic arthritis, noted on VA examination in February 1993, was not manifested in service or within one year after separation from active duty.  

The Veteran did not appeal these determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Bilateral Knee Disability

Regarding the Veteran's bilateral knee disability, evidence of record at the time of the October 2004 RO rating decision included the STRs that showed no complaint or manifestation of a disability or injury of either knee.  On VA examination in February 1993, over one year after separation from service, X-ray studies showed minimal hypertrophic degenerative disease of both knees.  As noted, service connection was denied in April 1993 on the basis that a knee disability, including arthritis of the knees, was not manifested in service or within one year thereafter.  Evidence received prior to the October 2004 RO decision that continued the denial of service connection for bilateral knee disability showed that the Veteran continued to carry diagnoses of bilateral knee arthritis, without any evidence relating the disability to either of his periods of active duty.  

Evidence received following the October 2004 denial of service connection for bilateral knee arthritis includes additional VA and private treatment records for pain in various joints, including, at times, the knees, as well as the testimony adduced at the Veteran's Board hearing before the undersigned in July 2009.  At that time, the Veteran and his witnesses testified that he continued to receive physical therapy for his knee disability, primarily his left knee.  This evidence consists primarily of statements and records that pertain to treatment for knee arthritis many years after service that does not indicate in any way that the arthritis is service connected.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  

Under these circumstances, as the evidence received subsequent to the October 2004 RO denial of service connection for a bilateral knee disability is not material, service connection is not reopened and that decision is final.  Thus the claim as to this issue is denied.  


Left Ankle, Neck, Elbow, Wrist, Shoulder and Knuckle Disorders  

Regarding the Veteran's claims of disabilities of additional joints, evidence received prior to the October 2004 rating decision included the Veteran's STRs that showed that he was treated for a left ankle sprain and complaints of neck, right wrist, shoulder, and complaints of pain in other various joints during service.  VA examinations in February 1993 and February 1998 do not show manifestations of disabilities of any of these joints.  As such, service connection was denied on the basis that disabilities of these joints were not demonstrated in the record.  

Evidence received subsequent to the October 2004 RO decision includes VA outpatient treatment records, showing treatment for gouty arthritis of various joints in June 2006; an MRI study of the cervical spine consistent with disc disease, bulging and stenosis at several levels in the cervical spine; as well as the testimony adduced at the Veteran's Board hearing before the undersigned in July 2009.  At this hearing, the Veteran and his witnesses testified that the Veteran currently demonstrated swelling, stiffness and limitation of motion of his wrists, left ankle, shoulder, and neck.  In addition, the Veteran also testified regarding his exposure to chemicals while serving in the Persian Gulf and claimed that the multiple joint pains may be the result of undiagnosed illness.  The testimony is considered to be competent and sufficient to establish the existence of current disabilities.  Thus it is material to the Veteran's claim for service connection for the disabilities of these various joints.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  As new and material evidence has now been received, the claims must be reviewed on a de novo basis, which will be addressed in the remand portion of this decision.  

Eligibility for VA Outpatient Dental Treatment

The Veteran submitted a claim for service connection for additional dental disabilities in October 2006.  It is noted that by rating decision dated in July 1982, service connection was established for teeth numbered 10 and 11 based upon the Veteran's first period of service.  At his Board hearing before the undersigned, the Veteran clarified that he was requesting eligibility for VA outpatient dental treatment.  It is noted that by rating decision dated in August 2002 the RO granted the Veteran eligibility for TDIU from August 2001.  This award renders the Veteran eligible for VA outpatient dental treatment.  38 U.S.C.A. § 1712(a)(1)(G); 38 C.F.R. § 17.161(h).  As such, the benefit is granted.  

Increased Rating for Sinusitis

Service connection for sinusitis was granted by the RO in an April 1993 rating decision.  The noncompensable (0 percent) disability rating awarded under the provisions of Diagnostic Codes 6211 and 6213, both of which use the same generalized rating criteria for sinusitis, has remained in effect since that time.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An examination was conducted by VA in May 2007.  At that time, the Veteran complained of nasal congestion that was associated with headache.  This had prompted him to have a surgery in 1989.  The complaints were intermittent, with remissions.  He currently had rhinitis symptoms of nasal congestion and excess nasal mucous as well as sinus symptoms of headache and sinus pain.  He stated that he was on antibiotic medication, but could not recall the specific medication.  He described the headaches as occurring daily, sharp in nature and on the left periorbital area.  He had no breathing difficulty or speech impairment.  On examination, there was no evidence of sinus disease.  There were signs of nasal obstruction, 40 percent on the right and the left.  There were no nasal polyps, no septal deviation, and no permanent hypertrophy of the turbinates from bacterial rhinitis.  There was no rhinoscleroma, tissue loss, scarring or deformity.  A nasal endoscopy had shown midline septum, congested inferior and middle turbinates and moist nasal mucosa.  The diagnosis was vasomotor rhinitis.  

An examination was conducted by VA in January 2008.  It was noted that the Veteran had undergone a trephination to drain the frontal sinuses in 1989.  At that time, the Veteran complained of nasal congestion, tearing, and numbness on the left side of the head.  He described this as intermittent, with remissions.  He stated that he was no currently taking any medications.  The symptoms were headache and sinus pain.  These symptoms occurred over six times per year and lasted over 14 days.  He currently stated that he had sinus pain and tenderness, left eye pain, and numbness over the left frontal area.  He had occasional breathing difficulties.  On physical examination, there was no evidence of sinus disease.  There was some nasal obstruction, described as 30 percent on the left and 50 percent on the right.  There were no nasal polyps and no septal deviation.  There was no permanent hypertrophy of the turbinates, rhinoscleroma, tissue loss, scarring, or deformity.  A nasal endoscopy showed congested middle and inferior turbinates and moist nasal mucosa.  A rhinoscopy showed congested hyperemic turbinates and moist nasal turbinates.  No abnormalities were noted on oropharyngeal, laryngoscopy, or head and neck examination.  The diagnoses were vasomotor rhinitis and sinusitis.  It was commented that the Veteran's complaints of numbness and pain on the left frontal area was probably secondary to the site of his trephination.  

At the Board hearing before the undersigned in July 2009 the Veteran testified that he had left eye pain, watering, and blurred vision as well as pain in the back of his head that he attributed to his sinusitis.  He stated that he was not taking any antibiotic medication.  

Chronic sinusitis that is detected by X-ray only warrants a zero percent rating.  For chronic maxillary sinusitis, with one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a 10 percent rating is warranted; with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting, a 30 percent rating is warranted.  38 C.F.R. §4.97; Code 6513.  

The medical evidence of record shows that the Veteran does not have incapacitating episodes of sinusitis in that he has described his episodes as lasting about 14 days.  Although he was noted on examination in 2007 to have taken antibiotic medication, he reported that he was not taking medications in 2008.  He has episodes characterized by headaches and pain, but no purulent discharge or crusting has been noted.  Although he stated that he had more than six exacerbating episodes on examination in 2007, he did not repeat this report on examination in 2008 or at his hearing before the undersigned in 2009.  After review of the evidence of record, the Board finds that the disability more nearly approximates the criteria for a 10 percent rating for sinusitis.  The criteria for a 30 percent rating have not been demonstrated.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran has not met all of the symptoms necessary for a 10 percent rating for sinusitis, but manifests enough to more nearly approximate the criteria for the award of a 10 percent rating.  Specifically six episodes of pain and headache, without nasal discharge or crusting.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's sinusitis, and no referral for an extraschedular rating is required.  

SMC

The Veteran is also claiming eligibility for SMC on account of the need for the aid and attendance if another or for being housebound.  

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2010), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2010).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made. The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2009).

Service connection is currently in effect for PTSD, rated 70 percent disabling; low back pain syndrome, rated 60 percent disabling; lumbar radiculopathy of the right lower extremity, rated 10 percent disabling; lumbar radiculopathy of the left lower extremity, rated 10 percent disabling; sensorineural hearing loss, rated 10 percent disabling; residuals of a scar from a submandibular infection, rated 10 percent disabling; and sinusitis, now rated 10 percent disabling.  

An examination to determine the need for the aid and attendance or housebound status was conducted by VA in May 2007.  At that time, it was noted that the Veteran was not currently bedridden or hospitalized.  He stated that he lead a sedentary life style and that most of the time he played computer games or "play station."  He stated that he was not able to do household chords and underwent physical therapy two to three times per week with a companion.  He ambulated at home with a cane or a forearm crutch and used a wheelchair if he went out, to the mall with his kids for example.  He complained of occasional dizziness, less than weekly, mild memory loss and constant imbalance.  He had hearing loss, bilaterally.  He stated that he was unable to perform dressing and undressing, bathing, grooming, or toileting.  He was limited in his walking, and only did so without assistance within the home.  He said that he left the home for medical care only.  His best corrected vision was better than 5/200.  He wore a neck brace and a lumbar support.  He had back pain radiating into his legs.  Function of the upper extremities was normal.  He needed assistance in bathing, toileting, and dressing activities because he could hardly bend or move his neck.  He needed assistance and support when ambulating, but was able to lift his arm above shoulder level and had normal fine movements of the hands and fingers.  The diagnoses were sensorineural hearing loss, degenerative disc disease with herniation, presbyopia, PTSD, and chronic bronchitis.  The examiner commented that the degenerative disc disease and cervical and lumbar spine disabilities were disabling enough to require an attendant for the Veteran to proceed with his usual activities.  

An examination for aid and attendance benefits was conducted by VA in December 2007.  At that time it was noted that the Veteran was not permanently bedridden and was not currently hospitalized.  He could travel beyond his current domicile.  He described his daily activities as sitting or staying in bed, doing computer work, playing play station and doing physical therapy three times per week.  He had dizziness less than weekly and occasional memory loss.   He complained of imbalance that was constant.  Impairments that affected his ability to protect himself from his daily environment included his low back pain and limited flexion as well as knee joint pain and limitation of motion and unsteadiness.  He was not able to perform bathing or toileting without assistance.  He could walk without the assistance of another person inside his home only.  He used one crutch to ambulate and left his home for medical care only.  He had no permanent functional impairments.  He was not blind by VA regulations.  He had limitation of motion of his cervical and lumbosacral spine.  He had normal upper extremity function, but his left lower extremity function was limited by knee joint pain.  He had no right lower extremity limitation.  Weight bearing was abnormal and the Veteran needed assistance getting up.  Propulsion was not normal, but balance was normal.  The diagnoses were degenerative disc disease of the cervical and lumbar spine, with mild disc bulges and foraminal stenosis; hypertensive arteriosclerotic cardiovascular disease; and PTSD.  

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.  Initially, it is noted that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service- connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).  

Here, the medical evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  In this regard, it is noted that, while the VA examiner in 2007 stated that he needed aid in bathing and toileting, part of the reason for this opinion was the disability associated with the Veteran's non-service-connected cervical spine and knee disability.  The evidence shows that the Veteran is able to feed and dress himself, play computer games, and go to the mall with his children while accompanied.  

The medical evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the medical evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).  

Regarding housebound benefits it is noted that, the Veteran does not have a single disability ratable at a total, 100 percent rating.  As such, the basic criterion for consideration of housebound benefits has not been met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).


ORDER

New and material evidence not having been received, service connection for bilateral knee arthritis is not reopened, and the appeal is denied.  

New and material evidence having been received, service connection for the residuals of a left ankle sprain is reopened.  


New and material evidence having been received, service connection for a neck disability is reopened.  

New and material evidence having been received, service connection for joint pain of the elbows, wrists, shoulder, and knuckles is reopened.  

Eligibility for VA outpatient dental treatment is granted.  
 
A rating of 10 percent, but no more, for sinusitis is granted.  

SMC based on the need for regular aid and attendance or housebound status is denied.


REMAND

Having found that new and material evidence has been received, the claims for service connection for the residuals of a left ankle sprain, a neck disability, and joint pain of the elbows, wrists, shoulder, and knuckles must now be reviewed de novo.  In this current appeal on the issues of reopening service connection for these disabilities, the RO found that new and material evidence had not been received, so denied the claim to reopen without reaching the merits of service connection.  To afford the Veteran due process, the reopened issues must be remanded for RO adjudication of service connection on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Moreover, as current disability has not been demonstrated, a VA examination is now necessary to ascertain if any current disability exists and, if so, whether it is related to the complaints that the Veteran had while on active duty.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Regarding the claim for service connection for hypertension, it is noted that the Veteran's main contention is that this disability is related to his service-connected PTSD.  He has not been afforded an examination to ascertain if a relationship exists, and one must be performed prior to appellate consideration.  

Regarding the issues of service connection for diabetes mellitus and a skin disorder, by rating decision in July 2009, the RO denied service connection for these disorders.  Correspondence received in October 2009 is taken as a notice of disagreement with regard to this denial.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal from the July 2009 rating decision.  Issuance of a statement of the case, is therefore necessary with regard to the issues of service connection for diabetes mellitus and a skin disability.  38 C.F.R. § 19.26 (2003); Manlincon, 12, Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo an orthopedic examination to ascertain the current nature and extent of his left ankle and cervical spine disabilities as well as any disability associated with joint pain of the elbows, wrists, shoulder and knuckles.  As to each affected joint, the examiner should be requested make a clear diagnosis of disability, if possible.  If a diagnosis is made, the examiner is requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that each diagnosed disability is related to service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his hypertension.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the hypertension is caused or aggravated by service-connected PTSD.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The RO/AMC should issue the Veteran a Statement of the Case on the issues of service connection for diabetes mellitus and a skin disorder.  The Veteran should be given an opportunity to respond.  

4.  Thereafter, the RO/AMC should readjudicate the remaining issues on appeal.  If the determinations remain unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


